DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 8/5/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 (9 and 15, as system and non-transitory computer readable medium) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 12, 13, 15, 18 and 19 of copending Application No. 16/926,525 (reference application, hereinafter referred to as ‘525). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 (9 and 15), ‘525 teaches a computer-implemented method for representation disentanglement comprising: 
receiving an input of a sequence of tokens (‘525, claims 1, 9 and 15-hereinafter when referring to claim 1, his sequence of tokens); 
generating, using a first combination comprising a first embedding layer and a first attention layer, a first sequence of hidden variables based on the sequence of tokens (ibid-claim 1, his VAE, for syntactic/semantic encodings); 
generating, using a second combination comprising a second embedding layer and a second attention layer, a second sequence of hidden variables based on the sequence of tokens (ibid); 
generating, using a semantic encoder, a sequence of semantic hidden variables based on the first sequence of hidden variables (ibid-see claim 1, his first sequence of latent variables based on hidden variables); 
generating, using a syntax encoder, a sequence of syntactic hidden variables based on the second sequence of hidden variables (ibid-see claim 1, his second sequence of latent variables based on sequence of hidden variables); 
generating, using a decoder, a sequence of reconstructed tokens and a corresponding sequence of reconstructed attention weights based on the sequence of semantic hidden variables and the sequence of syntactic hidden variables (ibid-claim 1, his decoder reconstructed tokens and attention masks); and 
responsive to a training process, constructing one or more loss functions, using the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights, to train at least one of the first embedding layer, the second embedding layer, the first attention layer, the second attention layer, the semantic encoder, the syntax encoder, and the decoder (ibid-claims 1, and 5, 13 and 19, his training and corresponding determined loss); 
responsive to an inference process, outputting the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights for one or more natural language processing (NLP) applications (ibid-his inferring and corresponding result, sequence of reconstructed attention used in NLP, see claim 4, 12 and 18, his natural language processing method).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (Min, US 2021/0174784) in view of Zhang et al. (Interactive Multi-Head Attention Networks for Aspect-Level Sentiment Classification).
Min teaches a computer-implemented method for representation disentanglement comprising: 
receiving an input of a sequence of tokens (paragraphs [0028-0033]-his text input sequence, Figs. 2, 8 and 9, paragraph [0050]); 
generating, using a first combination comprising a first embedding layer and a first [attention] layer, a first sequence of hidden variables based on the sequence of tokens (ibid-Figs. 2, 8 and 9, paragraph [0028-0034, 0039]-his encoder, as disentangled, embedding and corresponding multi-head attention, with weights, and sequence of hidden variables based in the input sequence, with respect to the semantic content representation); 
generating, using a second combination comprising a second embedding layer and a second [attention] layer, a second sequence of hidden variables based on the sequence of tokens (ibid-his with respect to the style embedding encodings); 
generating, using a semantic encoder, a sequence of semantic hidden variables based on the first sequence of hidden variables (ibid-his sequence of hidden variables based on semantic content); 
generating, using a syntax encoder, a sequence of syntactic hidden variables based on the second sequence of hidden variables (ibid-his second sequence of hidden variables from the style, including writing style-based encodings, hereinafter as the syntax, as in the arrangement of words and phrases, and corresponding embeddings to sequence of hidden variables); 
generating, using a decoder, a sequence of reconstructed tokens and a corresponding sequence of reconstructed attention weights based on the sequence of semantic hidden variables and the sequence of syntactic hidden variables (ibid-paragraph [0035-0040] his decoder to provide reconstruction using attention weights, based on the semantic and syntactic hidden variables); and 
responsive to a training process, constructing one or more loss functions, using the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights, to train at least one of the first embedding layer, the second embedding layer, the first attention layer, the second attention layer, the semantic encoder, the syntax encoder, and the decoder (ibid-paragraphs [0040-0044]-his updating the function parameters based on a loss function, utilizing the sequence of reconstructed tokens, weights, thus training the first and second embedding and attention layers, semantic/syntactic encodes and the decoder); 
responsive to an inference process, outputting the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights for one or more natural language processing (NLP) applications (ibid-paragraph [0040-0045, 0054]-his output trained model as inferred from the above process, the trained model including the sequence of reconstructed tokens and corresponding attention weights, his text generation, and NLP applications including text summarization, text generation, question answering).
Min lack explicitly teaching the “attention” features which Zhang teaches the “attention”, wherein the encoders, first and second, with attention layers (Fig. 2, pages 160019, 160020 -see his attention network, embedding layers, and corresponding attention weights hereinafter).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Min and Zhang to combine the prior art element of disentanglement of semantic with syntactic, separation of semantic and syntactic variables as taught by Min with the attention weights as taught by Zhang as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be outputting a sequence of reconstructed tokens based on the embeddings and attention (ibid-Min, Zhang).
   As per claims 4, 12 and 18, Min further makes obvious the computer-implemented method of claim 1 wherein the first embedding layer and the second embedding layer share parameters (ibid, paragraph [0040-0042, 0083]-his s, c embedding layers and corresponding shared parameters, Figs. 5 and 8).
As per claims 5 and 13, Min further makes obvious the computer-implemented method of claim 1 wherein the first embedding layer is also the second embedding layer (ibid-his first and second encoding layers, encoder 220, paragraph [0031]).
As per claims 6, 14 and 20, Min further makes obvious the computer-implemented method of claim 1 wherein at least one of the one or more losses comprises a Kullback-Leibler (KL) divergence for the semantic encoder and a KL divergence for the syntax encoder (ibid-paragraphs [0041]-his KL divergence for both s-style or syntactic encoder and c, semantic encoder).
As per claim 7, Min further makes obvious the computer-implemented method of claim 1 wherein the sequence of semantic hidden variables and the sequence of syntactic hidden variables are concatenated together into the decoder to generate the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights (ibid-see Figs. 2, 8 and 9, his output sequence, paragraphs [0035-0036, 0040-0045], his output as his sequence of reconstructed tokens, based on the sequence of hidden semantic/syntactic variables and attention weights, see claim 1, Zhang, attention weights discussion).
As per claim 17, Min teaches the non-transitory computer-readable medium or media of claim 15 wherein the second combination is fully independent from the first combination without parameter sharing (ibid-paragraph [0077]-his “independent” semantic and syntactic embedding combination, Figs. 2 and 8). 
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Min with Zhang make obvious a system for representation disentanglement comprising system (see Min, paragraphs [0108-0114]-his system, CRM, instructions and processors): one or more processors (ibid); and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising (ibid): generating, using a first combination comprising a first embedding layer and a first attention layer, a first sequence of hidden variables based on a sequence of tokens (ibid-see claim 1, corresponding and similar limitation, hereinafter); generating, using a second combination comprising a second embedding layer and a second attention layer, a second sequence of hidden variables based on the sequence of tokens (ibid); generating, using a semantic encoder, a sequence of semantic hidden variables based on the first sequence of hidden variables (ibid); generating, using a syntax encoder, a sequence of syntactic hidden variables based on the second sequence of hidden variables (ibid); generating, using a decoder, a sequence of reconstructed tokens and a corresponding sequence of reconstructed attention weights based on the sequence of semantic hidden variables and the sequence of syntactic hidden variables (ibid); and responsive to a training process, constructing one or more loss functions, using the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights, to train at least one of the first embedding layer, the second embedding layer, the first attention layer, the second attention layer, the semantic encoder, the syntax encoder, and the decoder (ibid); responsive to an inference process, outputting the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights for one or more natural language processing (NLP) applications (ibid).
 As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer readable medium is deemed to embody the method, such that Min with Zhang make obvious a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps for representation disentanglement comprising (see Min, paragraphs [0108-0114]-his system, CRM, instructions and processors): generating, using a first combination comprising a first embedding layer and a first attention layer, a first sequence of hidden variables based on a sequence of tokens  (ibid-see claim 1, corresponding and similar limitation, hereinafter); generating, using a second combination comprising a second embedding layer and a second attention layer, a second sequence of hidden variables based on the sequence of tokens (ibid); generating, using a semantic encoder, a sequence of semantic hidden variables based on the first sequence of hidden variables (ibid); generating, using a syntax encoder, a sequence of syntactic hidden variables based on the second sequence of hidden variables (ibid); generating, using a decoder, a sequence of reconstructed tokens and a corresponding sequence of reconstructed attention weights based on the sequence of semantic hidden variables and the sequence of syntactic hidden variables (ibid); and responsive to a training process, constructing one or more loss functions, using the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights, to train at least one of the first embedding layer, the second embedding layer, the first attention layer, the second attention layer, the semantic encoder, the syntax encoder, and the decoder (ibid); responsive to an inference process, outputting the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights for one or more natural language processing (NLP) applications (ibid).
Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (Min, US 2021/0174784) in view of Zhang, as applied to claim 1, and further in view of Chen et al. (Controllable paraphrase generation with a syntactic exemplar).
As per claim 8, Min teaches the computer-implemented method of claim 1, but lacks teaching that which Chen teaches wherein at least two consecutive semantic hidden variables in the sequence of semantic hidden variables are swapped for the generation of the sequence of reconstructed tokens and the corresponding sequence of reconstructed attention weights (Chen-pages 4 and 5, Fig. 4, section 4, see above Min generation of the sequence of reconstructed tokens based on the reconstructed attention weights).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Min and Chen to combine the prior art element of disentanglement of semantic with syntactic, separation of semantic and syntactic variables as taught by Min with PRL, paraphrase reconstruction loss, by swapping semantic hidden variables as taught by Chen as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining loss based on shared information (ibid-Chen).
Allowable Subject Matter
Claims 2, 3, 10, 11 and 16, 19 are objected to as being dependent upon a rejected base claim (and the Double Patenting rejection of their respective independent parent claims), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further see Double Patenting rejection section and Terminal Disclaimer discussion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
12/16/2022